Citation Nr: 0304031	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric condition 
diagnosed as a major depressive disorder.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to March 
1975 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a nervous disorder, to include 
memory loss.  The Board notes that this claim was originally 
adjudicated as being a claim for entitlement to service 
connection for a nervous disorder, to include memory loss, 
due to an undiagnosed illness.  However, at the August 1998 
hearing held before a hearing officer at the RO, the 
veteran's representative explicitly acknowledged that the 
veteran had a diagnosis of major depression.  The veteran's 
representative went on to state that the veteran was seeking 
service connection for major depression and not an 
undiagnosed illness.  In February 2000, the Board remanded 
the claim for entitlement to service connection for a 
psychiatric disorder diagnosed as a major depressive disorder 
to the RO for further development.

At the time he appealed the claim presently before the Board, 
the veteran also appealed the assignment of an initial 
noncompensable rating for a left testicular scar, secondary 
to a spermatocele resection.  In the February 2000 decision, 
the Board denied that claim for a compensable initial rating.  
Accordingly, the only issue now before the Board is that of 
service connection for a major depressive disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran's 
current diagnosis of a major depressive disorder had its 
origins in service, or was manifest to a compensable degree 
within one year of service.


CONCLUSION OF LAW

A major depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.  The veteran, in a letter 
received in December 2002, specifically noted that he had no 
further evidence to present.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a November 2002 
letter.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service medical records contain no mention of complaints or 
symptoms related to any psychiatric condition during his 
first period of service.  The November 1975 separation 
examination report is negative for any psychiatric 
complaints.  Service medical records from his second period 
of service, September 1990 to April 1991, are likewise silent 
regarding treatment for complaints or symptoms related to any 
psychiatric condition.

A December 1996 VA treatment note recorded a diagnosis of 
major depression, recurrent.  No history was reported in the 
treatment note.

A December 1996 Gulf War Registry noted a possible diagnosis 
of post-traumatic stress disorder (PTSD) and recommended a 
psychiatric evaluation.

A January 1997 VA treatment note stated that the veteran was 
seen for increased anxiety, depression with poor appetite, 
insomnia, upset stomach, muscle spasms and an inability to 
read or write due to shaking hands and lack of concentration.  
The diagnosis was major depression with psychotic features.  
There was no etiology noted for this diagnosis.

A VA treatment note, dated later in January 1997, reported 
that the veteran was seen at the mental health clinic for 
possible admission.  He complained of depression with 
insomnia, instability, somatic complaints and ideas of 
hurting himself.  The diagnostic impression was rule out 
depression.

A private psychiatric evaluation was conducted in April 1997.  
The veteran reported serving in Vietnam and the Persian Gulf.  
He stated that he felt depressed and apathetic.  The 
diagnosis was major depression with melancholy and anxiety.

The veteran filed a claim for entitlement to a nervous 
disorder/depression in September 1997.  He indicated the date 
of onset was December 1996.

A January 1998 VA examination report noted that the veteran 
complained of depression and suicidal thoughts.  The examiner 
noted that memory and intellectual capacities were 
maintained.  The examiner diagnosed the veteran with 
depression, not otherwise specified.

An August 1998 private psychiatric report stated that the 
veteran reported insomnia, tiredness and irritability.  He 
complained of physical limitation, which included stiffness 
in his hands and feet, skin eruptions, weight decrease, 
hearing and vision loss, and bone aches.  The veteran 
indicated that these symptoms began after his participation 
in the Persian Gulf.  He also stated that he isolated himself 
from his family, was disturbed by everything and unmotivated.  
The diagnosis was major depression, episodic, with melancholy 
and anxiety.  The psychiatrist stated that the veteran's 
depression was "a result of his current physical conditions 
and limitations, after participating in the Persian Gulf 
War."

The veteran's wife testified at a hearing held at the RO in 
August 1998.  She indicated that he suffered from a major 
depressive disorder secondary to his service in the Persian 
Gulf.  She stated that when the veteran returned from service 
he had a smoking habit and could not sleep at all.  She 
testified that their intimate relations had completely 
changed.  She indicated that she was especially concerned 
with his decision to leave the service after 17 years.  She 
reported that prior to his service in the Persian Gulf he 
loved what he did.  She stated that he first sought treatment 
for his episodes in 1995.  She indicated that he was being 
treated with anti-depressants long before he was diagnosed 
with depression.

A March 2002 VA examination report stated that the 
psychiatric examination was conducted by two psychiatrists.  
The claims folder was reviewed by both examiners prior to the 
examination.  The diagnosis was major depressive disorder, 
recurrent, in partial remission with antidepressant 
medication.  The examiners indicated there was no objective 
evidence in the medical record, claims folder, or military 
history provided by the veteran that he engaged in active 
combat against the enemy in the Persian Gulf or that he was 
involved in a traumatic experience in which the response of 
the veteran was intense horror or fear.  The examiners went 
on to state that there was no objective evidence that the 
veteran was treated in the military, or within his first year 
after separation, for a mental disorder.  The examiners noted 
there was no evidence in the record of "a medical physical 
condition [that produced] a disability connected to his 
military service precipitating a major depressive disorder as 
suggested by a private psychiatrist in a report dated August 
1998."  Finally, the examiners stated their conclusion that 
"there is no evidence to establish that [the veteran's] 
mental disorder was present while [the veteran] was in 
service or within one year after the [veteran's] separation 
from service."

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for a major depressive disorder.  The reasons 
follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has a current diagnosis of a major depressive 
disorder.  The question of whether this current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that there are differing opinions as to whether the 
veteran's depressive disorder is related to service.  The 
August 1998 report from a private psychiatrist noted that the 
veteran's diagnosis of major depression was "a result of his 
current physical conditions and limitations, after 
participating in the Persian Gulf War."  However, the 
physician did not offer any reasoning or explanation for this 
opinion.  A bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate to support the 
claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 
Since there is no clinical data or other rationale to support 
his opinion, nor is there anything otherwise in the record 
that would give it substance, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The August 2002 VA examination by two VA psychiatrists states 
"there is no evidence to establish that [the veteran's] 
mental disorder was present while [the veteran] was in 
service or within one year after the [veteran's] separation 
from service."  The examiners reviewed the claims folder and 
examined the veteran.  They set forth the reasoning behind 
there opinion as to the etiology of the veteran's diagnosis.  
The Board finds the August 2002 VA medical opinion to be of 
particular probative value in this instance, and for the 
reasons stated.  Accordingly, service connection for a major 
depressive disorder is denied.


ORDER

Service connection for a major depressive disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

